Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0092233 (“Park”) in view of U.S. Patent Application Publication No. 2005/0171634 (“York”).
Regarding claim 1, PARK teaches a system (FIGs. 150-154, 156-157, 159-160, 162-166, and 222 teaching examples which are essentially networked multi-device systems, such that the depicted devices work in cooperation with one another to facilitate registration and usage and monitoring of (generalizing) target devices such as printers, copiers, MFPs, and the like) comprising: 
an installation device comprising a screen and an imaging device (FIGs. 150-151, 153-154, 156-157, 159, 162, 164-166, and 222: element 15020, which is essentially a smartphone / mobile device with a display screen and a camera that are leveraged via an augmented reality application per [1624], [1632], [1646], [1659], [1663], and [1667] to essentially obtain device information about a target device / image forming apparatus via QR code reading / photography)), wherein the imaging device is configured to capture a representation of an environment having at least one network-enabled target device and the screen is configured to visually present the representation for viewing by a user (see the cited-to portions [1624], [1632], [1646], [1659], [1663], and [1667], which describe the use of a mobile device and specifically an augmented reality application executing thereon to capture a view/image of a target device such as an image forming apparatus, for example via the mobile device’s camera when the target device is in-view/framed); and 
an application ((see the cited-to portions [1624], [1632], [1646], [1659], [1663], and [1667], which describe the use of a mobile device, and specifically an augmented reality application executing thereon) configured to: 
analyze the representation to identify, as a target device, the at least one target device and present a graphical user interface, as an overlay on the representation, through which the user can select the at least one target device by interacting with the graphical user interface ([1631]-[1635] selection of the target device for purposes of registering it); 
determine a unique identifier of the at least one target device (“device information” for a target device may constitute, per [1623], “an MAC address, an IP address, a serial number” for example, the device information is obtained via [1624] from the target device itself, and also/additionally indoor positioning system (IPS) information is uniquely determined/obtained for each identified target device per [1629]); and 
generate a network name for the at least one target device different from the unique identifier ([1128] discussing the provisioning of a name for a target device per user’s input, the provided name is definitively different and distinguishable from all the unique identifiers mentioned above per the immediately prior limitation).

As discussed above and as cited to, Park contemplates a framework for identifying and registering various types of target devices in an environment via an augmented reality mechanism.  Park specifically contemplates that such devices are printers, copiers, MFPs, and the like.  Park does not explicitly contemplate that its target devices are washroom dispensers as further recited.  However, the Examiner respectfully submits that such device identification and registration provisioning is feasibly extensible beyond mere office equipment per Park’s explicit examples and could reasonably be the Examiner relies upon YORK to teach what Park otherwise lacks, see e.g. York’s FIGs. 16, 20, and 31-32 teaching a networked framework devices and monitored devices that explicitly is inclusive of “washroom dispensers”, which benefit from being networked and monitored per [0003], and can specifically benefit from a networked/centrally managed mechanism that would lessen per-unit/device labor/work to maintain for example per [0005].
Park and York both contemplate networks devices that benefit from central management for purposes of convenience and efficiency.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art prior to effective filing date of the claimed invention to extend York’s framework to situations/contexts that extend beyond office equipment to other types of equipment that are subject to the same/similar types of attention and upkeep costs, e.g. per York and its framework of networked washroom dispensers and related products, with a reasonable expectation of success, for purposes of reducing per-unit/device labor/work as suggested per York’s [0005] for example. 

Regarding claim 2, Park in view of York teaches the system of claim 1, as discussed above.  The aforementioned references further teach wherein determine a unique identifier of the at least one dispenser comprises use an image processing technique to optically read a serial number or code visually displayed on the at least one dispenser (Park’s [1632]-[1633] and/or [1658]-[1659] and/or [1663] and/or [1667], each of which contemplates the optical recognition/scanning of a QR code or the like that is affixed to an image forming apparatus or the equivalent).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Park in view of York teaches the system of claim 1, as discussed above.  The aforementioned references further teach wherein determine a unique identifier of the at least one dispenser comprises interrogate the at least one dispenser to query the unique identifier (Park’s [1640] discussing the mobile terminal receiving the MAC address for example from the image forming apparatus).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Park in view of York teaches the system of claim 1, as discussed above.  The aforementioned references further teach wherein the application is at least partially run from the installation device (Park’s [1631] discussing that “the mobile terminal … executes the augmented reality application …”).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Park in view of York teaches the system of claim 1, as discussed above.  The aforementioned references further teach a data processing apparatus in data communication with the installation device, wherein the application is at least partially run from the data processing apparatus (Park’s [1699] and [1704] discussing that some portion of the device comparison that goes to device identification is performed on a server, which the Examiner equates with the recited “data processing apparatus”).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 9, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.

Regarding claim 11, Park in view of York teaches the method of claim 8, as discussed above.  The aforementioned references further teach wherein the installation device is a mobile device (Park’s [0259] clarifying that a “portable mobile device” or “user device” is used, such as a smart phone, tablet, etc.).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 12, Park in view of York teaches the method of claim 11, as discussed above.  The aforementioned references further teach wherein the mobile device has a camera and capturing an image of a washroom environment comprises using the camera to take a picture of the washroom environment (Park’s [1631] discussing that the mobile device executes the AR application and photographs the image forming apparatus, and it logically follows that the same can be applied to York’s framework, e.g. York’s FIGs. 16, 20, and 31-32 teaching a networked framework devices and monitored devices that explicitly is inclusive of “washroom dispensers”, which benefit from being networked and monitored per [0003], and can specifically benefit from a networked/centrally managed mechanism that would lessen per-unit/device labor/work to maintain for example per [0005]).  The motivation for combining the references is as discussed above in relation to claim 1.


6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of York and further in view of U.S. Patent Application Publication No. 2016/0212223 (“Yang”).
Regarding claim 6, Park in view of York teaches the system of claim 1, as discussed above.  The aforementioned references, and particularly Park, further teach wherein the representation including a reference point in the environment (see, e.g., Park’s [1628] and [1639 discussing indoor positioning system and particularly using the aforementioned IPS in relation to other environmental points and signals to determine position).  That said, neither Park nor York teach the further limitation to generate a network name for the at least one dispenser different from the unique identifier comprises generating the name based on the relative position of the at least one dispenser to the reference point.  Rather, the Examiner relies upon YANG to teach what Park and York may otherwise lack, see e.g. Yang’s [0024] discussing the creation of a network name for a networked device that is at least partly based on the physical location of the device within the network topology.
Park and York both contemplate networks devices that benefit from central management for purposes of convenience and efficiency.  Similarly, Yang also teaches/contemplates the management of networked devices to obtain some ancillary benefit.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art prior to effective filing date of the claimed invention to include Yang’s name generation aspect as part of Park’s similar network/framework, with a reasonable expectation of success, for purposes of providing an intuitive device identification and location schema that a user/administration can easily grasp/understand.


7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of York and further in view of U.S. Patent Application Publication No. 2016/0212223 (“Price”).
Regarding claim 7, Park in view of York teaches the system of claim 1, as discussed above.  The aforementioned references further teach wherein the representation is an image of the environment Park and York do not teach shape matching per the further limitation to analyze the representation to identify the at least one dispenser comprises match a shape of the at least one dispenser in the image to one of multiple dispenser images depicting respective known dispensers.  Rather, the Examiner relies upon PRICE to teach what Park and York may otherwise lack, see e.g. Price’s column 17 lines 43-51 teaching an augmented reality framework that is predicated upon “shape recognition” explicitly.
Park contemplates an augmented reality experience that is dependent on viewing and identifying included objects/devices.  Similarly, Price contemplates a similar aspect of object identification via an AR framework, and is therefore similarly directed and hence analogous.  It would have been obvious to one of ordinary skill in the art prior to effective filing date of the claimed invention to include Price’s identification aspect via shape recognition as part of Park’s similarly directed network/framework, with a reasonable expectation of success, for purposes of providing an intuitive device identification element that helps with the identification of environmental objects per Park’s framework for example and thereby improve installation/management tasks relating thereto.


8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of York and further in view of U.S. Patent Application Publication No. 2020/0312029 (“Heinen”).
Regarding claim 13, Park in view of York teaches the method of claim 12, as discussed above.  The aforementioned references contemplate the use of a camera to analyze the environment/location and items contained therein, see e.g., Park’s [1631] discussing that the mobile device executes the AR application and photographs the image forming apparatus, and particularly to identify the apparatus the Examiner does not believe Park or York explicitly teach doing so to create a panoramic view for example per the further limitation wherein capturing an image of a washroom environment comprises using the camera to take multiple pictures of the washroom environment to create a panoramic view of the washroom environment.  Rather, the Examiner relies upon HEINEN to teach that which Park and York may otherwise lack, see e.g. Heinen’s [0136] and especially [0210] discussing the creation of a panoramic image consistent in a manner as claimed by Applicants.
Park contemplates an augmented reality experience that is dependent on viewing and identifying included objects/devices.  Similarly, Heinen contemplates a similar or comparable AR framework, and is therefore similarly directed and hence analogous.  It would have been obvious to one of ordinary skill in the art prior to effective filing date of the claimed invention to include Heinen’s panoramic view element as part of Park’s similar framework, with a reasonable expectation of success, for purposes of providing a wider and perhaps more intuitively immersive view per Heinen that a user might find more realistic or otherwise improved.


9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of York and further in view of U.S. Patent Application Publication No. 2018/0365405 (“Mistry”).
Regarding claim 14, Park in view of York teaches the method of claim 8, as discussed above.  The aforementioned references teach an augmented reality aspect, see e.g. the portions of Park especially referenced above in the rejection to claim 1 for example, and one where an item is viewed and selected therein.  That said, neither Park nor York teach the further limitation of visually setting off the selected dispenser in response to accepting a user input.  Rather, the Examiner relies upon MISTRY to teach that which Park and York may otherwise lack, see e.g. Mistry’s [0121] discussing an augmented reality experience where a user selects an item provided therein, and when selected the item is highlighted (i.e., “visually setting off”).
Park contemplates an augmented reality experience that is dependent on viewing and identifying included objects/devices.  Similarly, Mistry contemplates a similar aspect of object identification via an AR framework, and is therefore similarly directed and hence analogous.  It would have been obvious to one of ordinary skill in the art prior to effective filing date of the claimed invention to include Mistry’s highlighting aspect as part of Park’s similarly directed framework, with a reasonable expectation of success, for purposes of providing an intuitive device identification element that helps with the identification of environmental objects per Park’s framework for example and thereby improve installation/management tasks relating thereto.


10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of York and further in view of U.S. Patent Application Publication No. 2017/0372159 (“Schimmel”).
Regarding claim 15, Park in view of York teaches the method of claim 8, as discussed above.  The aforementioned references further teach determining a location of the device in a facility based on a location and orientation of the installation device … (indoor positioning system (IPS) information is uniquely determined/obtained for each identified target device per Park’s [1629], and is accomplished on the basis of a device’s absolute and/or relative positioning).  That said, the Examiner does not believe Park and/or York teach the further limiting aspect of determining a location of the device in a facility based on … a location of the device in the image.  Rather, the Examiner relies upon SCHIMMEL to teach that which Park and York may otherwise lack, see e.g. Schimmel’s [0061], [0067], [0088], and [0106] 
Park contemplates an augmented reality experience that is dependent on viewing and identifying included objects/devices.  Similarly, Schimmel contemplates a similar aspect of object identification and positioning via an AR framework, and is therefore similarly directed and hence analogous.  It would have been obvious to one of ordinary skill in the art prior to effective filing date of the claimed invention to include Schimmel’s identification and positioning aspect as part of Park’s similarly directed network/framework, with a reasonable expectation of success, for purposes of providing a useful positioning element that can help maintain and manage an environment and objects contained therein.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2007/0298812 (“Singh”)
US 2016/0036764 (“Dong”)
US 2014/0002439 (“Lynch”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571) 272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174